IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Edward Vanchez Chesney,                        :
                Petitioner                     :
                                               :
              v.                               :   No 749 C.D. 2018
                                               :   Submitted: October 19, 2018
Pennsylvania Board of Probation and            :
Parole,                                        :
                 Respondent                    :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                           FILED: April 25, 2019

              Edward Vanchez Chesney (Chesney) petitions for review of an
adjudication of the Pennsylvania Board of Probation and Parole (Parole Board)
denying his challenge to the Parole Board’s decision to recommit him as a convicted
parole violator to serve 48 months of backtime. Chesney argues that the Parole
Board erred because it did not explain its reasons for denying him credit for time
spent at liberty on parole. For the reasons that follow, we affirm the Parole Board.
              In 2005, Chesney was sentenced to a term of incarceration of 3 years
and 6 months to 12 years for Drug Manufacture, Sale, Delivery or Possession with
Intent to Deliver and Resisting Arrest.1 His maximum sentence date was October 7,
2018. On August 1, 2011, Chesney was paroled.



1
  Also, Chesney was sentenced to one month to one year of incarceration for False Identification
to Law Enforcement Authorities, to be served concurrent with his other sentence. His maximum
date of sentence was October 7, 2007.
             On June 17, 2015, Chesney was arrested for trafficking in narcotics.
Certified Record at 92-93, 99 (C.R. __). Chesney was charged with the crimes of
Criminal Use of Communication Facility (5 counts), Possession with Intent to
Deliver a Controlled Substance (10 counts), Corrupt Organizations, Conspiracy to
Commit Corrupt Organizations, Dealing in Proceeds of Unlawful Activities, and
Persons not to Possess, Use, Manufacture, Control, Sell or Transfer Firearms.
Chesney did not post bail and he remained incarcerated on the new criminal charges.
             Also on June 17, 2015, the Parole Board lodged a warrant to commit
and detain Chesney. Following a detention hearing, the Parole Board detained
Chesney pending disposition of the criminal charges.
             On January 25, 2017, Chesney was convicted of Criminal Use of
Communication Facility (five counts) and Possession with Intent to Deliver a
Controlled Substance (five counts). He was sentenced to an aggregated term of 14
to 40 years of incarceration, to be followed by 5 years of probation.
             Thereafter, the Parole Board provided Chesney a Notice of Charges and
Hearing to revoke his parole as a result of his new criminal convictions. On February
28, 2017, Chesney waived his right to a parole revocation hearing and admitted the
criminal violations.
             On September 7, 2017, the Parole Board recommitted Chesney as a
convicted parole violator to serve 48 months backtime. The Parole Board calculated
his parole violation maximum date to be January 25, 2021.
             Chesney filed an administrative remedies form, in which he appealed
the Parole Board’s decision to recommit him as a convicted parole violator. The
Parole Board denied Chesney’s appeal, stating, in pertinent part, as follows:




                                          2
               The record in this matter establishes that the Board’s decision is
               supported by substantial evidence, does not constitute an error of
               law, and does not violate your constitutional rights.

C.R. 179. Chesney petitioned for this Court’s review.
               On appeal,2 Chesney argues that the Parole Board erred because it did
not state a reason for denying him credit for the time he spent at liberty on parole.
In support, Chesney cites the Pennsylvania Supreme Court’s decision in Pittman v.
Pennsylvania Board of Probation and Parole, 159 A.3d 466 (Pa. 2017).
               The Parole Board responds that Chesney waived this issue because he
did not raise it in his administrative appeal to the Board. In the alternative, the Parole
Board contends that it properly exercised its discretion under Section 6138(a)(2.1)
of the Prisons and Parole Code (Parole Code),3 61 Pa. C.S. §6138(a)(2.1), to deny
Chesney credit for the time he spent at liberty on parole.
               By way of background, Section 6138(a)(1) of the Parole Code provides
that

               [a] parolee under the jurisdiction of the board released from a
               correctional facility who, during the period of parole or while
               delinquent on parole, commits a crime punishable by
               imprisonment, for which the parolee is convicted or found guilty
               by a judge or jury or to which the parolee pleads guilty or nolo
               contendere at any time thereafter in a court of record, may at the
               discretion of the board be recommitted as a parole violator.

61 Pa. C.S. §6138(a)(1). Where the Parole Board determines to recommit a parolee
as a convicted parole violator,


2
  On review, this Court determines whether the Parole Board’s adjudication is supported by
substantial evidence, whether an error of law has been committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704; Moroz v.
Pennsylvania Board of Probation and Parole, 660 A.2d 131, 132 (Pa. Cmwlth. 1995).
3
  61 Pa. C.S. §§101-6309.
                                                3
              the parolee shall be reentered to serve the remainder of the term
              which the parolee would have been compelled to serve had the
              parole not been granted and, except as provided under paragraph
              (2.1), shall be given no credit for the time at liberty on parole.

61 Pa. C.S. §6138(a)(2) (emphasis added). Section 6138(a)(2.1) of the Parole Code
provides that “[t]he [Parole B]oard may, in its discretion, award credit to a parolee
recommitted … for the time spent at liberty on parole,” with three enumerated
exceptions,4 none of which are applicable in this case. 61 Pa. C.S. §6138(a)(2.1).
              In Pittman, the Supreme Court held that when the Parole Board
exercises its discretion to grant or deny a convicted parole violator credit for time
spent at liberty on parole, also referred to as “street time,” it “must articulate the
basis for its decision.” Pittman, 159 A.3d at 474. The Supreme Court noted that
“the reason the [Parole] Board gives does not have to be extensive and a single
sentence explanation is likely sufficient in most instances.” Id. at 475 n.12.
              We first address the Parole Board’s argument that Chesney waived the
issue of the Board’s failure to state its reasons for denying him credit for street time.
Under Section 703(a) of the Administrative Agency Law,5 a party “may not raise

4
   Section 6138(a)(2.1) of the Parole Code provides:
        The board may, in its discretion, award credit to a parolee recommitted under
        paragraph (2) for the time spent at liberty on parole, unless any of the following
        apply:
               (i) The crime committed during the period of parole or while
               delinquent on parole is a crime of violence as defined in 42 Pa. C.S.
               § 9714(g) (relating to sentences for second and subsequent offenses)
               or a crime requiring registration under 42 Pa. C.S. Ch. 97 Subch. H
               (relating to registration of sexual offenders);
               (ii) The parolee was recommitted under section 6143 (relating to
               early parole of inmates subject to Federal removal order).
61 Pa. C.S. §6138(a)(2.1).
5
  2 Pa. C.S. §§501-508, 701-704.


                                                4
upon appeal any other question not raised before the agency[.]” 2 Pa. C.S. §703(a).6
Accordingly, issues not raised before the Parole Board in an administrative appeal
“are waived for purposes of appellate review by this Court.”                        McCaskill v.
Pennsylvania Board of Probation and Parole, 631 A.2d 1092, 1094-95 (Pa. Cmwlth.
1993).
               Here, on the administrative remedies form, Chesney checked multiple
boxes identifying the reasons for his appeal to the Parole Board. He completed the
form as follows:
               Administrative Appeal (an appeal of a revocation decision):
               Check the Reason(s) for Appeal and Explain:
               1.             Insufficient Evidence
               2.             Error of Law (Timeliness, jurisdiction, hearsay, etc.)
               3.             Violation of Constitutional Law (Due process, double
                               jeopardy, etc.)
               4.             Recommitment Challenge (Time/term given by Board,
                               automatic reparole, return to custody, etc.)
               5.             Other
               Explanation: Decision made was based from information in which
               petitioner was wrongly accused and convicted./Timeliness and lack of
               jurisdiction of Board/Violation of Constitutional Law of Due process and
               double jeopardy./and other.

               Petition for Administrative Review (appeal of a revocation decision
               regarding sentence calculations):
               Check the Reason(s) for Relief and Explain:
                Sentence Credit Challenge          Reparole Eligibility Date
                Order of Service of Sentences      Other
               Explanation: _________________________________________________
               ____________________________________________________________


6
 Section 703(a) states:
       A party who proceeded before a Commonwealth agency under the terms of a
       particular statute shall not be precluded from questioning the validity of the statute
       in the appeal, but such party may not raise upon appeal any other question not raised
       before the agency (notwithstanding the fact that the agency may not be competent
       to resolve such question) unless allowed by the court upon due cause shown.
2 Pa. C.S. §703(a).
                                                 5
C.R. 177. Chesney challenged the legal basis for his parole revocation, but he did
not challenge his sentence recalculation, let alone the Parole Board’s failure to state
its reasons for denying him credit for his street time.
                We conclude that Chesney did not adequately preserve the issue of the
Parole Board’s failure to state its reasons for denying him credit for his street time.
Chesney did not even check the box on the appeal form for “Sentence Credit
Challenge.” Instead, he checked the box next to “Violation of Constitutional Law”
and wrote “Violation of Constitutional Law of Due Process,” which has nothing to
do with sentence credit. Accordingly, the issue has been waived.
               Because no issues have been preserved for appeal, we must affirm the
order of the Parole Board.7

                                         _____________________________________
                                         MARY HANNAH LEAVITT, President Judge




7
  Notwithstanding Chesney’s failure to preserve this issue, the record reveals that the Parole Board
exercised its discretion to deny Chesney credit for time spent at liberty on parole. C.R. 109. On
the Hearing Report form, the Parole Board marked “no” for “credit time spent at liberty on parole”
and stated that its reasons for this decision were “multiple counts of felony convictions, poor
supervision history over two [inmate numbers], and extensive history of drug involvement.” C.R.
109, 114. The Parole Board, however, erroneously omitted these reasons from the Notice of Board
Decision recorded on September 7, 2017. See C.R. 167-68.

                                                 6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Edward Vanchez Chesney,                :
                Petitioner             :
                                       :
            v.                         :   No 749 C.D. 2018
                                       :
Pennsylvania Board of Probation and    :
Parole,                                :
                 Respondent            :


                                  ORDER

            AND NOW, this 25th day of April, 2019, the order of the Pennsylvania
Board of Probation and Parole dated March 19, 2018, in the above-captioned matter
is AFFIRMED.
                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge